UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2012 NOVA LIFESTYLE, INC. (Exact name of registrant as specified in its charter) Nevada 333-163019 90-0746568 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6541 E. Washington Blvd., Commerce, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (323) 888-9999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01Regulation FD Disclosure On August 30, 2012, Thanh H. Lam, the President of Nova Lifestyle, Inc. (the “Company”), gave a presentation at the Southern California Investor Conference in Newport Beach, California.Attached hereto as Exhibit 99 and made part of this report, is a copy of the power point presentation given by Ms. Lam. Pursuant to General Instruction B.2. to Form 8-K, the information set forth in this Item 7.01 and Exhibit 99 shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibit Exhibit No. Description Company investor presentation at the Southern California Investor Conference on August 30, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOVA LIFESTYLE, INC. (Registrant) Date: September 4, 2012 By: /s/ Thanh H. Lam Name: Thanh H. Lam Title: President
